Case 2:21-cv-00778-TAD-KK Document 85 Filed 04/28/21 Page 1 of 1 PageID #: 588

                            UNITED STATES DISTRICT COURT
                            WESTERN DISTRICT OF LOUISIANA
                               LAKE CHARLES DIVISION


STATE OF LOUISIANA ET AL                            CASE NO. 2:21-CV-00778

VERSUS                                              JUDGE TERRY A. DOUGHTY

JOSEPH R BIDEN JR ET AL                             MAGISTRATE JUDGE KAY

                                  MEMORANDUM ORDER

        A Notice of Appearance [Doc. No. 72] having been filed into the record on behalf of the

Defendants on April 17, 2021, and pursuant to the previous Memorandum Order [Doc. No. 7] filed

in this proceeding on April 11, 2021,

        IT IS ORDERD that Defendants shall file a response to Plaintiffs’ Motion for Preliminary

Injunction [Doc. No. 3] by May 19, 2021.

        IT IS FURTHER ORDERED that Plaintiffs shall file a reply to Defendant’s Response

by May 28, 2021.

        Further, a Motion to Intervene [Doc. No. 73] and a Motion to Transfer Case, or

Alternatively, Motion to Sever and Transfer Counts V-VIII [Doc. No. 71], having been filed in

this proceeding on April 27, 2021,

        IT IS ORDERED that a response to said motions shall be filed by Plaintiffs by May 4,

2021.

        IT IS FURTHER ORDERED that a reply by Movants shall be filed by May 6, 2021.

        MONROE, LOUISIANA, this 28th day of April, 2021.




                                                               Terry A. Doughty
                                                          United States District Judge
